298 F.2d 443
Halvor MOOLENAAR, Appellee,v.Felix LA MOTHE, Appellant.
No. 13545.
United States Court of Appeals Third Circuit.
Argued January 30, 1962.
Decided February 13, 1962.

Appeal from the District Court of the Virgin Islands Division of St. Thomas and St. John. Walter A. Gordon, Judge.
James A. Richards, Jr., Charlotte Amalie, St. Thomas, V. I., for appellant.
Everett B. Birch, Charlotte Amalie, St. Thomas, V. I., for appellee.
Before WOODBURY,* GANEY and SMITH, Circuit Judges
PER CURIAM.


1
Upon review of the record we find no error. The judgment of the District Court is affirmed.



Notes:


*
 Sitting by assignment